DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the application filed on January 5, 2021.
Claims 1-12 are pending.
Claims 1-12 are examined.
This Office Action is given Paper No. 20220128 for references purposes only.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statements filed on January 5, 2021 and September 7, 2021 have been considered. An initialed copy of the Form 1449 is enclosed herewith.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 2A Prong 1: The claims recite an abstract idea of verifying values against a verification policy, which is a mental process (i.e. concepts performed in the human mind including observations, evaluations, judgments, and opinions).
Claim 1, representative of claims 5 and 9, includes the following limitations:
Obtaining a verification policy;
Obtaining an input value and an output value from verification data of transaction data.
Step 2A Prong 2: The claim limitations recite the following additional elements that are beyond the judicial exception:
Blockchain;
Transmitting a first verification request;
Transmitting a second verification request.
These additional elements are not indicative of integration into a practical application because:
Regarding transmitting a first verification request and transmitting a second verification request, these limitations add insignificant extra-solution activity to the judicial exception. Note that “extra-solution activity” can be understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. Extra-solution activity can include both pre-solution and post-solution activity. An example of pre-solution activity is a step of gathering data for use in a claimed process. An example of post-solution activity is an element that is not integrated into the claim as whole. See MPEP 2106.05(g).
Regarding a blockchain, it generally links the use of the judicial exception to a particular technological environment or field of use. See MPEP 2106.05(h). 
Step 2B:
As discussed with respect to step 2A prong 2 above, the additional elements are extra solution activity that do not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B. 
According to the 2019 PEG, a conclusion that an additional element is insignificant extra solution activity under step 2A should be re-evaluated at step 2B. The limitations “transmitting a first verification request” and “transmitting a second verification request” are re-evaluated to determine whether they constitute well-understood, routine, and conventional activity in the field. The “transmitting of data” is well-understood, routine, and conventional in the field. See Symantec, TLI Communications, and MPEP 2106.05(d). Thus, a conclusion that the limitations “transmitting a first verification request” and “transmitting a second verification request” are well-understood, routine, and conventional is supported under Berkheimer. 
As discussed with respect to step 2A prong 2 above, the additional element of a “blockchain” generally links the use of the judicial exception to a particular technological environment or field of use, and does not integrate a judicial exception into a practical application at step 2A or provide an inventive concept at step 2B.
According to the 2019 PEG, a conclusion that an additional element is mere instructions to apply an exception under step 2A should be re-evaluated at step 2B. Thus, the additional element of a “blockchain” is re-evaluated to determine whether it constitutes significantly more. Examiner finds that the additional element of a “blockchain” is merely an attempt to limit the use of the abstract idea to a particular technological environment. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716 and MPEP 2106.05(h). Additionally, a “blockchain” merely limits the claims to the computer field. See FairWarning v. Iatric Sys., 839 F.3d 1089, 1094-95 and MPEP 2106.05(h). 
Therefore, when considering all the additional claim elements both individually and as an ordered combination, Examiner finds that the claim does not amount to significantly more than the exception. 
The dependent claims fail to cure this deficiency and are rejected accordingly. 
Claims 2-3 recite encrypting the input and output values, which is insignificant extra-solution activity (e.g. selecting a particular data source or type of data to be manipulated). See Electric Power Group, and MPEP 2106.05(g).
Claim 4 recites receiving a first verification result and receiving a second verification result, which is insignificant extra-solution activity (e.g. mere data gathering). See CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, and MPEP 2106.05(g).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103(a) as being unpatentable over Goel et al. (US 2019/0354397) in view of Cheng et al. (US 2019/0278944).

Claims 1, 5, 9
5Goel discloses:
obtaining a verification policy (priority consolidation policy, see [0032]) with respect to a blockchain (blockchain, see [0030]), the verification policy including a 
transmitting a first verification request (ordered transaction, transaction request, see [0050-0051]) to a first node (e.g. peer 281, see [0050], figure 2B) included in the blockchain network, the first verification request including a first logic from 15among the plurality of logics and the obtained input and output values with respect to the first logic, the transmitting of the first verification request being configured to cause the first node to verify (validate the transaction, see [0050]) the first logic in accordance with the obtained input and output values with respect to the first logic; and 
transmitting a second verification request (ordered transaction, transaction request, see [0050-0051]) to a second node (e.g. peer 282, see [0050], figure 2B) included in 20the blockchain network, the second verification request including a second logic from among the plurality of logics and the obtained input and output values with respect to the second logic, the transmitting of the second verification request being configured to cause the second node to verify (validate the transaction, see [0050]) the second logic in accordance with the obtained input and output values with respect to the second 25logic, the second node being any of the plurality of nodes other than the first node, the second logic being any of the plurality of logics other than the first logic.  
Goel does not explicitly disclose:
Obtaining… blockchain.
Cheng teaches:
obtaining, for each logic included in the obtained verification policy, an input value (retrieved signed data digests, see [0067]) and an output value (signed data digest of retrieved data, see [0068]) from verification record data of a transaction data stored in the blockchain.
Goel discloses obtaining a verification policy, transmitting a first verification request, and transmitting a second verification request. Goel does not explicitly disclose obtaining an input and output value, but Cheng does. It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to combine the prioritization in a permissioned blockchain of Goel with the input/output of Cheng because 1) a need exists for a practical approach in a permissioned blockchain network where a transaction is not indefinitely postponed for higher reward transactions (see Goel [0004]); and 2) a need exists for a versatile and efficient solution to solve existing privacy issues in blockchain operations (see Cheng [0004]). Obtaining an input value and an output value is necessary in order to verify transaction data. 

Claims 2, 6, 10
Furthermore, Cheng teaches:
the transmitting of the first verification request is configured to encrypt (encrypted, see [0055]) the obtained input and output values with respect to the first logic, the first verification request including the first logic and the encrypted input and output values with respect to the first logic.  

Claims 3, 7, 11
Furthermore, Cheng teaches:
the transmitting of the second verification request is configured to encrypt (encrypted, see [0055]) the obtained input and output values with respect to the second logic, the second verification request including the second logic and the encrypted 10input and output values with respect to the second logic.  

Claims 4, 8, 12
Furthermore, Goel discloses:
in response to the transmitting of the first verification request, receiving 15a first verification result (proposal response, see [0053]) with respect to the first logic from the first node in the blockchain network; and 
in response to the transmitting of the second verification request, receiving a second verification result (proposal response, see [0053]) with respect to the second logic from the second node in the blockchain network.

Claim Interpretation
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Applicant is reminded that functional recitation(s) using the word and/or phrases “for”, “adapted to”, or other functional language (e.g. see claims 1, 5, 9 which recite “configured to cause”) have been considered but are given little patentable weight In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) ("The manner or method in which such a machine is to be utilized is not germane to the issue of patentability of the machine itself.”); In re Otto, 136 USPQ 458, 459 (CCPA 1963).  See also MPEP §§ 2106 II (C.), 2114 and 2115.  Unless expressly noted otherwise by Examiner, the claim interpretation principles in the paragraph apply to all examined claims currently pending.
After careful review of the original specification and unless expressly noted otherwise by Examiner, Examiner concludes that Applicant is not his own lexicographer.  See MPEP § 2111.01 IV.
Examiner hereby adopts the following definitions under the broadest reasonable interpretation standard. In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), Examiner points to these other sources to support her interpretation of the claims.1 Additionally, these definitions are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language. Finally, the following list is not intended to be exhaustive in any way:
configuration “(1) (A) (software) The arrangement of a computer system or component as defined by the number, nature, and interconnections of its constituent parts.” “(C) The physical and logical elements of an information processing system, the manner in which they are organized and connected, or both.  Note: May refer to hardware configuration or software configuration.”  IEEE 100 The Authoritative Dictionary of IEEE Standards Terms, 7th Edition, IEEE, Inc., New York, NY, Dec. 2000.

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).






    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 While most definition(s) are cited because these terms are found in the claims, Examiner may have provided additional definition(s) to help interpret words, phrases, or concepts found in the definitions themselves or in the prior art.